NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NHUONG VAN NGUYEN,                              No.    17-56701

                Plaintiff-Appellant,            D.C. No. 5:17-cv-01752-JGB-KK

 v.
                                                MEMORANDUM*
JACKSON LUCKY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Nhuong Van Nguyen appeals pro se from the district court’s judgment

dismissing his action arising from a state court family law action. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under the Rooker–Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2003). We affirm.

      The district court properly dismissed Nguyen’s action as barred by the

Rooker–Feldman doctrine because the complaint attacks a determination in

Nguyen’s prior state court case. See id. at 1155-57 (Rooker–Feldman doctrine bars

de facto appeals of a state court decision). Contrary to Nguyen’s contention that he

has alleged “fraud upon the court,” the district court properly concluded that

Nguyen did not allege facts showing that an adverse party committed an extrinsic

fraud on the state court. See Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140-41

(9th Cir. 2004) (defining extrinsic fraud, and recognizing that the Rooker–Feldman

doctrine does not apply if extrinsic fraud prevented a party from presenting his or

her claim in state court).

      AFFIRMED.




                                          2                                      17-56701